Exhibit 10.28

[Entered into with each of the Company’s Directors and Executive Officers]


DIRECTORS AND OFFICERS


INDEMNIFICATION AGREEMENT

        THIS INDEMNIFICATION AGREEMENT, dated as of ____________, _______ (this
“Agreement”), is made and entered into by and between Theragenics Corporation, a
Delaware corporation (the “Company”), and ___________________________, a
director or officer of the Company (the “Indemnitee”).


RECITALS

A.     It is essential to the Company to retain and attract as directors and
officers the most capable persons available;

B.     Indemnitee is a director and/or officer of the Company;

C.     The Company and the Indemnitee recognize the increased risk of litigation
and other claims being asserted against directors and officers of companies in
today’s environment;

D.     The Company’s Certificate of Incorporation, as amended, (the
“Certificate”) and Bylaws, as amended (the “Bylaws”) provide that the Company
shall indemnify its directors and officers and may advance expenses in
connection therewith. The Indemnitee’s willingness to serve as a director and/or
officer of the Company is based, in part, in reliance on those provisions; and

E.     In recognition of Indemnitee’s need for substantial protection against
personal liability, to enhance Indemnitee’s continued service to the Company and
to provide Indemnitee with specific contractual assurance that indemnification
will be available to Indemnitee (regardless of, among other things, any
amendment to or revocation of such Certificate and Bylaws or any change in the
composition of the Company’s Board of Directors or any acquisition or business
combination transaction relating to the Company) the Company wishes to provide
for the indemnification of and advancement of expenses to Indemnitee, as set
forth herein and for the coverage of Indemnitee under directors’ and officers’
liability insurance policies.

        NOW, THEREFORE, in consideration of the mutual agreements herein set
forth, the parties hereto hereby agree as follows:

1. Certain Definitions.

1.1 “Claim” means any threatened, pending, or completed action, suit, or
proceeding, or any inquiry or investigation, whether instituted, made or
conducted by the Company or any other party, that Indemnitee in good faith
believes might lead to the institution of any such action, suit or proceeding,
whether civil, criminal, administrative, investigative or other.

1.2 “Expenses” includes reasonable attorneys’ fees and all other reasonable
costs, expenses, and obligations paid or incurred in connection with
investigating, defending, being a witness or otherwise participating in
(including on appeal), or preparing to defend, be a witness or otherwise
participate in, any Claim relating to any Indemnifiable Event.

1.3 “Indemnifiable Event” means:



(1)     any actual or asserted event or occurrence related to the fact that
Indemnitee is or was:

    (a)        a director, officer, employee or agent of the Company;

     (b)        serving at the request of the Company as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other entity, whether or not for profit (including the heirs, executors,
administrators or estate of such person); or

(2)     anything done or not done by Indemnitee in the capacities set forth in
1.3 (1)(a) and 1.3(1)(b) above.

        To the extent indemnification for any event or occurrence is not
permitted under applicable law, such event or occurrence will not constitute an
“Indemnifiable Event.”

2.     Basic Indemnification Arrangement. In the event Indemnitee was, is or
becomes a party to or witness or other participant in, or is threatened to be
made a party to or witness or other participant in, a Claim by reason of (or
arising in whole or in part out of) an Indemnifiable Event, the Company will
indemnify Indemnitee to the fullest extent permitted by applicable law as soon
as practicable but in any event no later than 60 calendar days after written
demand is presented to the Company. The Indemnitee shall give prompt notice to
the Company of any actual or asserted event or occurrence that could reasonably
be expected to give rise to a Claim. The failure by the Indemnitee to notify the
Company of such Claim will not relieve the Company from any liability hereunder
unless, and only to the extent that, the Company did not learn of the Claim and
its failure to learn of the claim materially prejudices the ability of the
Company to defend such Claim or otherwise perfect rights to any insurance
coverage relating to the Claim.

        Notwithstanding anything in this Agreement to the contrary, Indemnitee
will not be entitled to indemnification pursuant to this Agreement in connection
with any Claim initiated by Indemnitee against the Company (other than a claim
described in Section 3 hereof) or any director or officer of the Company unless
the Company has joined in or consented to the initiation of such Claim.

3.     Indemnification for and Advancement of Expenses. The Company will
indemnify Indemnitee against any and all Expenses, judgments, fines, penalties
and amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
judgments, fines, penalties or amounts paid in settlement) of Claims. The
Company will also indemnify Indemnitee against any and all reasonable attorneys’
fees and other costs, expenses and obligations paid or incurred by Indemnitee in
connection with any claim, action, suit or proceeding asserted or brought by
Indemnitee against the Company for (i) indemnification or advance payment of
Expenses by the Company under this Agreement or any other agreement or under any
provision of the Articles or Bylaws now or hereafter in effect relating to
Claims for Indemnifiable Events and/or (ii) recovery under any directors’ and
officers’ liability insurance policies maintained by the Company, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be.

        If requested by Indemnitee, the Company will, within two business days
of Indemnitee’s request, advance to Indemnitee any Expenses. Prior to the
advancement of any Expenses, Indemnitee must execute an agreement to repay any
amounts advanced to Indemnitee hereunder to the extent that it is finally
determined that Indemnitee is not entitled to indemnification for such Expenses.

        Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee has been successful on the merits or otherwise in defense of all
Claims relating to an Indemnifiable Event or in defense of any issue or matter
therein, including dismissal without prejudice, Indemnitee will be indemnified
against all Expenses incurred in connection therewith.

4.     Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties and amounts paid in settlement of a Claim
but not, however, for all of the total amount thereof, the Company will
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

5.     Burden of Proof. In connection with any determination as to whether
Indemnitee is entitled to be indemnified hereunder, the burden of proof will be
on the Company to establish that Indemnitee is not so entitled.

6.     Action by Company. The Company will use its best efforts to take, or
cause to be taken, all action necessary to fulfill the obligations set forth in
this Agreement including, but not limited to, any actions required by Delaware
General Corporation Law (“DGCL”).

7.     No Presumption. For purposes of this Agreement, the termination of any
claim, action, suit or proceeding, by judgment, order, settlement (whether with
or without court approval), or conviction, or upon a plea of nolo contendere or
its equivalent, will not in and of itself create a presumption that Indemnitee
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law.

8.     Non-Exclusivity, Etc. The rights of Indemnitee hereunder will be in
addition to any other rights Indemnitee may have under the Articles, the Bylaws,
or the DGCL or otherwise; provided, however, that to the extent that Indemnitee
otherwise would have any greater right to indemnification under any provision of
the Articles or Bylaws as in effect on the date hereof, Indemnitee will be
deemed to have such greater right hereunder; and, provided further, that to the
extent that any change is made to the DGCL (whether by legislative action or
judicial decision), the Articles, and/or the Bylaws which permits any greater
right to indemnification than that provided under this Agreement as of the date
hereof, Indemnitee will be deemed to have such greater right hereunder.

        The Company will not adopt any amendment to the Articles or the Bylaws
the effect of which would be to deny, diminish or encumber Indemnitee’s right to
indemnification under the Articles, the Bylaws, the DGCL or otherwise as applied
to any act or failure to act occurring in whole or in part prior to the date
upon which the amendment was approved by the Company’s Board of Directors and/or
its stockholders, as the case may be.

9.     Liability Insurance and Funding. The Company will maintain an insurance
policy or policies providing directors’ and officers’ liability insurance to the
extent, in the judgment of the Board of Directors, such insurance is available
on reasonable terms and at reasonable premiums and Indemnitee will be covered by
such policy or policies, in accordance with its or their terms, to the maximum
extent of the coverage available for any Company director or officer. Copies of
all correspondence between the Company and the company or companies providing
such insurance shall be promptly delivered to Indemnitee by the Company upon
request of Indemnitee. The Company may, but will not be required to, create a
trust fund, grant a security interest or use other means (including without
limitation a letter of credit) to ensure the payment of such amounts as may be
necessary to satisfy its obligations to indemnify and advance expenses pursuant
to this Agreement.

10.     Subrogation. In the event of payment under this Agreement, the Company
will be subrogated to the extent of such payment to all of the related rights of
recovery of Indemnitee against other persons or entities. The Indemnitee will
execute all papers reasonably required and will do everything that may be
reasonably necessary to secure such rights and enable the Company effectively to
bring suit to enforce such rights (all of Indemnitee’s reasonable costs and
expenses, including attorneys’ fees and disbursements, to be reimbursed by or,
at the option of Indemnitee, advanced by the Company).

11.     No Duplication of Payments. The Company will not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, the Articles or the Bylaws or otherwise) of the
amounts otherwise indemnifiable hereunder.

12.     Joint Defense. Notwithstanding anything to the contrary herein
contained, if (i) Indemnitee elects to retain counsel in connection with any
Claim in respect of which indemnification may be sought by Indemnitee against
the Company pursuant to this Agreement and (ii) any other director or officer of
the Company may also be subject to liability arising out of such Claim and in
connection with such Claim may seek indemnification against the Company pursuant
to an agreement similar to this Agreement, Indemnitee, together with such other
persons, will employ counsel reasonably acceptable to all indemnities and all
such other persons to represent jointly Indemnitee and such other persons unless
the Board, upon the written request of Indemnitee delivered to the Company (to
the attention of the Secretary) setting forth in reasonable detail the basis for
such request, determines that such joint representation would be precluded under
the applicable standards of professional conduct then prevailing under the law
of the State of Delaware. If the Board makes such a determination, then
Indemnitee will be entitled to be represented by separate counsel. In the event
that the Board fails to act on such request within 30 calendar days after
receipt thereof by the Company, Indemnitee will be deemed to be entitled to be
represented by separate counsel in connection with such Claim and the reasonable
fees and expenses of such counsel shall be Expenses subject to this Agreement.

13.     Successors and Binding Agreement.(a)

    (a)        The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company, by agreement
in form and substance satisfactory to Indemnitee, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including, without limitation, any person acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for purposes of this
Agreement), but will not otherwise be assignable, transferable or delegable by
the Company.

(b)     This Agreement will inure to the benefit of and be enforceable by the
Indemnitee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

(c)     This Agreement is personal in nature and neither of the parties hereto
will, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 13(a) and 13(b). Without limiting the generality or effect of the
foregoing, Indemnitee’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest or otherwise, other than by a transfer by the Indemnitee’s will or by
the laws of descent and distribution and, in the event of any attempted
assignment or transfer contrary to this Section 13(c), the Company will have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.

14.     Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by digital or electronic
transmission (with receipt thereof confirmed by machine generated confirmation
of delivery), or five calendar days after having been mailed by United States
registered or certified mail, return receipt requested, postage prepaid, or one
business day after having been sent for next-day delivery by a nationally
recognized overnight courier service, addressed to the Company (to the attention
of the Secretary of the Company) at its principal executive office and to the
Indemnitee at the Indemnitee’s principal residence as shown in the Company’s
most current records, or to such other address as any party may have furnished
to the other in writing and in accordance herewith, except that notices of
changes of address will be effective only upon receipt.

15.     Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State.

16.     Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance will not be affected, and the
provision held invalid, unenforceable or otherwise illegal will be reformed to
the extent necessary to make it enforceable, valid or legal.

17.     Miscellaneous. No provision of this Agreement may be waived, modified or
discharged unless such waiver, modification or discharge is agreed to in a
writing signed by Indemnitee and the Company. No waiver by either party hereto
at any time of any breach by the other party hereto or compliance with any
condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, expressed or implied with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. References to Sections are to references to Sections of this
Agreement.

18.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same agreement.

[Remainder of page intentionally left blank]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties to this Agreement have executed this
Agreement as of the date first above written.

      THERAGENICS CORPORATION       By:      ________________   Name:   Title:  
        Name:  ________________